MEMORANDUM **
Arnol Bonillas-Flores, a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen deportation proceedings in which he was ordered deported in absentia. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), we deny the petition for review.
Bonillas-Flores concedes that his notice of hearing was sent to the address he provided, explaining that he no longer lived at that address. He does not contend that he notified the former INS of a new address. In these circumstances, the BIA did not abuse its discretion in denying the motion to reopen despite the lack of actual notice given to Bonillas-Flores. See Arrieta v. INS, 117 F.3d 429, 431 (9th Cir.1997) (per curiam) (“notice [of hearing] by certified mail sent to an alien’s last known address can be sufficient under the Act”).
We also reject Bonillas-Flores’s contention that the notice he was provided violated his due process rights. See Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.